Citation Nr: 1416473	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  08-24 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In November 2009, the Board remanded the Veteran's claim for further development, to include attempting to obtain and associate private records with the Veteran's claim file.  Development also included scheduling the Veteran for a VA examination to address his psychiatric disabilities.  A review of the evidence shows that records from the Veteran's private physician were associated with the claims file, and the Veteran underwent a psychiatric examination in May 2010.  Also, two additional addendum opinions were sought to ensure compliance with the Board's directives.  The claim was then readjudciated by the RO.  Therefore, the Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran's current mood disorder had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for a mood disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 1131 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records show that psychiatric abnormities were not found at the August 1973 enlistment examination, even though several other conditions were noted by the physician, including childhood injuries.  In January 1974, the Veteran sought treatment for abdominal pain; treatment notes refer to the condition as being possibly induced by anxiety.  In a February 1974 treatment record, the Veteran sought treatment after becoming angry and being involved in a fight; he was provided Valium.  However, the Veteran's separation examination did not reflect notation of any psychiatric abnormalities.  

VA treatment records from approximately 2006 through 2011 contain treatment for depression, with symptoms such as shakiness, gastric distress, mood instability, and issues with impulse control.  In a February 2006 progress note, the psychiatrist indicated a review of the military records reflected a diagnosis of depression in service.  The psychiatrist stated that such symptomatology "may be a manifestation of bipolar disorder from that time that went unaddressed."  Subsequent records from 2009 and 2010 contain further treatment for psychiatric conditions, and resulted in several diagnoses, to include  Axis I diagnoses of schizoaffective disorder, marital problems and unemployment in February 2009.  At that time, the Veteran reported that he was paranoid during service and attempted to seek mental health treatment, but he was told he was "just immature."  Moreover, a February 2010 evaluation reflected findings of mood disorder, not otherwise specified (NOS); attention deficit disorder, and anxiety disorder, NOS.  

In May 2010, the Veteran was afforded a VA mental health examination.  In summarizing the Veteran's history, the examiner noted the Veteran's report of wetting the bed and being bullied as a child.  The examiner also noted the Veteran's report of communicating with Jesus and other religious beliefs.  The examiner documented the Veteran's military experience as well, noting his report of observing a recruit in survival training become panicked in the water; he was allegedly held underwater by the instructor and beaten.  He also reported hearing about suicides on base and experiencing feelings of paranoia.  He admitted to drinking alcohol and smoking marijuana.   The Veteran again indicated he tried to obtain mental health treatment during service, but he was told he was being immature and never received such treatment.  
After service, the Veteran reported having difficulty maintaining employment.  He described marital disputes and subsequent divorces.  He reported using marijuana as a means of controlling his anxiety.  Although the Veteran indicated he had mental health issues prior to joining the military, he indicated that the Marines could have helped him and prevented worsening of symptoms.  As described above, however, no mental health problems were noted at entry.  

The examiner concluded that the Veteran did not meet the criteria for bipolar disorder, posttraumatic stress disorder, or anxiety disorder.  Instead, Axis I diagnoses included mood disorder, NOS; attention deficit disorder, marijuana dependence in remission, and alcohol abuse in remission.  Under Axis II, the Veteran was diagnosed with schizotypal personality disorder.  

The examiner stated that service connection could not be determined without more information form the Veteran's military records; the claims file was not provided to the examiner for review.  

In June 2010, the examiner was provided the claims file for review in order to offer an addendum opinion.  The examiner found that there was no evidence the Veteran was prevented from obtaining mental health services and that his assertion that such refusal led to his use of marijuana and "chaotic life" was unreasonable.  The examiner acknowledged the reference to anxiety in the Veteran's service treatment records.  She indicated that such treatment was at the "beginning of the year that he had 16 dispensary visits and clearly was struggling to adapt to Marine life."  The examiner indicated that because the number of visits to the dispensary decreased, that the Veteran had "stabilized" by 1975 and that his first psychiatric treatment did not begin until many years after service.   The examiner concluded that there was no "convincing evidence in the c-file to support this veteran's claim of having any Axis I or Axis II disorders that were aggravated/increased by his time in the Marines.  My impression is that his schizotypal personality disorder, his alcohol use, and his marijuana use account for his many problems currently."  The examiner did not directly address whether the Veteran's psychiatric disability began in or was otherwise linked to active service.  

Subsequently, in August 2010, a VA psychologist reviewed the claims file and offered the following opinion: "If you track this veteran's reported history from the service to current time, there has been a pattern of self-medication and attempts to deal with his mental health issues over the years.  While it is imposible [sic] to make a difinitive [sic] call . . . it is at least as likely as not (fifty percent or greater) that the [Veteran's] current mood disorder NOS has its onset in service." 

The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Moreover, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

Here, the May 2010 opinion and June 2010 addendum provide a detailed account of the Veteran's symptomatology.  However, the May 2010 examiner did not have access to the claims file, and the examiner did not actually provide an opinion as to whether there is a relationship between the Veteran's current psychiatric symptoms and active service.  The June 2010 addendum finds that the Veteran's psychiatric symptoms were not aggravated or increased by active service.  However, as stated, there was no psychiatric diagnosis noted at entry.  Therefore, the examiner's opinion does not address direct service but offers an unneeded aggravation opinion.  The examiner lists sources of the Veteran's current problems, which included alcohol and marijuana use, without addressing the Veteran's report that he drank and smoked marijuana during service.  Moreover, the addendum indicates the Veteran had "stabilized" because of decreased visits to the dispensary and focuses on the Veteran's assertion that he was refused referral for psychiatric treatment.  Yet, the Veteran's contention that he was refused psychiatric treatment seems only to provide an explanation as to the decreased visits to the dispensary.

In short, the June 2010 addendum offers an unneeded aggravation opinion and lists several sources of the Veteran's current problems, such as alcohol and marijuana use, without offering an opinion as to whether these problems are related to service. 

In contrast, the August 2010 addendum opinion, while brief, acknowledges a review of the Veteran's claims file.  The examiner provided a rationale for the conclusion offered, namely that tracking the Veteran's reported and documented history reflects self-medication for a psychiatric disorder that at least as likely as not had its onset during service.  The August 2010 addendum is therefore more probative.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current acquired psychiatric disorder, a mood disorder, was incurred during service.  Consequently, service connection for a mood disorder, is warranted in this case.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to service connection for a mood disorder is granted.



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


